I concur in the opinion affirming this case, but not in all the expressions used in this opinion, and the one overruling the motion for rehearing. In this case, appellant was, as he alleges, informed of the insulting conduct towards his female relative on the same day, and but a short time before the difficulty, consequently that part of the charge on manslaughter that the "provocation must arise at the time to cause the passion" could not be hurtful nor harmful in this case, while under another state of facts, and this is the sole defense, it might present error.